United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                     June 19, 2006

                                                               Charles R. Fulbruge III
                                                                       Clerk
                               No. 05-40822
                             Summary Calendar



                         UNITED STATES OF AMERICA,

                            Plaintiff-Appellee,

                                  versus

SAUL CORONA-MAJATCA, also known as Tony Ayala, also known as Saul
 Corona, also known as Antonio Abila, also known as Tony Abila,
 also known as Saul Avila, also known as Julian Juan Ruiz, also
                    known as Antonio S. Ayala,

                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                     USDC No. 4:04-CR-157-ALL
                        --------------------

Before HIGGINBOTHAM, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Saul Corona-Majatca pleaded guilty to being an alien found in

the United States illegally after having previously been deported.

Corona-Majatca argues that the district court erred in departing

upwardly   from    the   Sentencing   Guidelines   because    his   criminal

history was in fact accurately represented in the presentence

report and within the heartland of the guidelines.           Corona-Majatca

also argues that the district court failed to conduct a proper

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 05-40822
                                      -2-

upward departure by not explaining the methodology it used to

arrive at his sentence.

       After United States v. Booker, 543 U.S. 220 (2005), we review

sentences for reasonableness. See United States v. Mares, 402 F.3d

511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).               We review

the district court’s decision to depart upwardly and the extent of

that   departure     for   abuse   of   discretion.       United      States   v.

Zuniga-Peralta, ___ F.3d ___, No. 04-50575, 2006 WL 522459, at *2

(5th Cir. Mar. 6, 2006).      “An upward departure by a district court

is not an abuse of discretion if the court’s reasons for departing

1) ‘advance the objectives set forth in 18 U.S.C. § 3553(a)(2)’ and

2) ‘are justified by the facts of the case.’”                   Id. (citations

omitted).

        The district court departed under U.S.S.G. § 4A1.3.                    At

sentencing, the district court evaluated the guideline range and

articulated its reasons for deviating from the range.                 The court

discussed Corona-Majatca’s criminal history in some detail and why

it believed that his criminal history was underrepresented.                We do

not require    the    district     court   “to   go   through    a   ritualistic

exercise in which it mechanically discusses each criminal history

category it rejects en route to the category that it selects.”

United States v. Lambert, 984 F.2d 658, 663 (5th Cir. 1993).                   In

this case, the record “makes abundantly clear, through the court’s

adoption of the PSR, its statements at sentencing and its Statement

of Reasons, the reasons for an upward departure.”               Zuniga-Peralta,
                              No. 05-40822
                                   -3-

2006 WL 522459 at *2.   The amount of the upward departure, i.e., 19

months, was not an abuse of discretion in light of Corona-Majatca’s

criminal history.   See id.    The judgment of the district court is

AFFIRMED.